IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Chandler P. Smith,                            :
                             Appellant        :
                                              :      No. 550 C.D. 2015
               v.                             :      Submitted: August 28, 2015
                                              :
Borough of Morrisville                        :

BEFORE:        HONORABLE BONNIE BRIGANCE LEADBETTER, Judge
               HONORABLE ROBERT SIMPSON, Judge
               HONORABLE JAMES GARDNER COLINS, Senior Judge

OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE SIMPSON                              FILED: October 23, 2015

               Chandler P. Smith (Smith), representing himself, appeals an order of
the Court of Common Pleas of Bucks County1 (trial court) that denied his petition
to reinstate his appeal from a dismissal entered by a magisterial district judge.
Smith contends the trial court abused its discretion because he asserted good cause
to reopen the case. Upon review, we affirm.


               In January 2013, Smith filed a complaint against the Borough of
Morrisville (Borough) in the magisterial district court. Therein, he alleged the
Borough violated the Americans with Disabilities Act2 (ADA) by not providing a
reasonable accommodation for his disability because the elevator to the Borough’s




      1
          The Honorable Diane E. Gibbons presided.

      2
          42 U.S.C. §§12101-12213.
library did not work. Supplemental Reproduced Record3 (S.R.R.) at 1b. In April
2013, the magisterial district judge dismissed Smith’s complaint without prejudice
on jurisdictional grounds. Id. at 2b.


              In April 2013, Smith filed an appeal with the trial court. Id. at 3b-4b.
In May 2013, he filed a complaint.           Id. at 4b-8b.     Both the appeal and the
complaint were timely filed. The trial court scheduled a hearing for June 2013.
S.R.R. at 13b. However, on May 22, 2013, Smith filed a praecipe to withdraw his
appeal. Id. at 9b. Consequently, the trial court marked the appeal withdrawn. Id.
at 14b.


              On August 15, 2014, after the passage of more than one year, Smith
filed a one-page “Petition to Reopen Case.” Id. at 10b. There, he averred:

              I plead not guilty. Please reopen case.

              The elevator/lift works intermittently. ‘The lift has never
              worked.’ ‘The lift didn’t work this morning.’ ‘The lift has
              always worked.’ ‘Get the f--- out of here.’ ‘The lift
              works, the door was ajar.’ ‘Do you want to take a ride on
              it?’

              I seek an injunction to stop retaliation barred by the
              [ADA].

Id. The trial court denied the petition.4


       3
         Because this Court granted Smith leave to proceed in forma pauperis, he was excused
from filing a reproduced record. See Pa. R.A.P. 2151; see also Pa. R.A.P. 2156 (authorizing
appellee to file a supplemental reproduced record).




                                             2
                Smith then filed a motion for reconsideration. In the motion, he
stated:

                The elevator/lift at [the Borough] Library did not
                function on days in 2012, 2013 and 2014. A neighbor
                said the elevator/lift should work because there are more
                persons than you who need it. A person who used the
                elevator/lift said it stalled between floors while he was in
                it. While voting, I complained to Todd Sanford,
                [Borough] Councilperson at the last three elections. Mr.
                Sanford said [the Borough] has spent a lot of money on
                the elevator/lift. Mr. Sanford said that my complaining
                may have been enough for the [Borough] Police Officer
                to cite me. At one election, Constable Joe told me to
                complain.

Id. at 11b. The trial court denied reconsideration. Thereafter, Smith appealed to
Superior Court, which transferred the appeal here.


                The trial court directed Smith to file a concise statement of errors
complained of on appeal pursuant to Rule 1925(b) of the Pennsylvania Rules of
Appellate Procedure. In response, Smith filed the following statement:

                I am a person missing my left leg, above the knee,
                disabled under the [ADA] and Pennsylvania Human
                Relations Act (PHRA).[5] The elevator at the [Borough]
                Library did not function on days in 2012, 2013 and 2014.
                Lynda Kent, investigator, to accessibility complaint


(continued…)
       4
       An order denying a motion to reinstate an appeal is a final order for purposes of appeal.
Anderson v. Centennial Homes, Inc., 594 A.2d 737 (Pa. Super. 1991).

       5
           Act of October 27, 1955, P.L. 744, as amended, 43 P.S. §§951-963.




                                                3
             (Case No. 201203972) I filed under the PHRA said
             Borough would not mediate. I filed a Bucks County
             Private Citizens Complaint following the November
             2013 election because I wanted to citizen's arrest a police
             officer following incident at Giant Food Store. The
             [Borough] harasses me. Police give me the right middle
             finger obscenity, come up behind me and loudly use their
             sirens and improperly use lights. Then persons working
             at Delaware Joint Toll Bridge Commission began giving
             me the right middle finger obscenity. The Commission
             operates across the Street on Washington; LeVar J.
             Talley and I had words. Tom, postal deliverer, estimated
             straight shot distance up Street to Mayor's downstairs
             room to be a mile.

S.R.R. at 17b.

             In its Pa. R.A.P. 1925(a) opinion, the trial court explained only upon
good cause shown may it reinstate an appeal. Tr. Ct., Slip Op., 2/11/15, at 2. To
show good cause, an appellant must proffer some legally sufficient reason. The
trial court found Smith did not set forth any reason to reinstate his appeal in his
petition to reopen case. Id. at 3. On this basis, the trial court denied his request.


             In addition, the trial court determined Smith did not allege any errors
or address why his case should be reopened in his Rule 1925(b) statement. The
trial court found Smith’s statement “too incoherent and imprecise” to determine the
exact issues raised. Tr. Ct., Slip Op., at 3. Consequently, the trial court concluded
Smith waived any issues on appeal.




                                           4
               Before this Court,6 Smith challenges the trial court’s refusal to
reinstate his appeal from the judgment entered by the magisterial district judge.
Smith claims he showed good cause to reopen his case. Although his arguments
are difficult to decipher, it appears Smith withdrew his appeal with the trial court
because he filed a similar complaint against the Borough with the Pennsylvania
Human Relations Commission (PHRC) under the PHRA. Smith alleged the PHRC
closed his case because he raised the same or similar issues before the trial court.
On this basis, he requested to reinstate his appeal and complaint filed in the trial
court.


               The Borough responds the trial court properly denied Smith’s petition
because he did not present good cause to reopen the case. According to the
Borough, Smith offered no reason or explanation as to why he voluntarily
withdrew his appeal or why he wished to reopen his case a year later. Insofar as
Smith now asserts cause based on the closure of the PHRC complaint, he waived
this issue by failing to present it to the trial court.


               Rule 1006 of the Pennsylvania Rules of Civil Procedure for
Magisterial District Judges provides: “Upon failure of the appellant to comply with
Rule 1004A[7] or Rule 1005B,[8] the prothonotary shall, upon praecipe of the


         6
          We review a trial court’s decision to grant or deny a petition to reopen for abuse of
discretion. See Slaughter v. Allied Heating, 636 A.2d 1121 (Pa. Super. 1993); Anderson.

         7
          Rule 1004A provides: “If the appellant was the claimant in the action before the
magisterial district judge, he shall file a complaint within twenty (20) days after filing his notice
of appeal.” Pa. R.C.P.M.D.J. No. 1004A.



                                                 5
appellee, mark the appeal stricken from the record. The court of common pleas
may reinstate the appeal upon good cause shown.” Pa. R.C.P.M.D.J. No. 1006
(emphasis added). The commentary to the rule provides: “This rule is intended to
provide sanctions for failing to act within the time limits prescribed.” Id., note.


               “Good cause” is not defined in the rules governing magisterial district
judge proceedings. Our Superior Court defined good cause as a:

               [s]ubstantial reason, one that affords a legal excuse.
               Legally sufficient ground or reason. Phrase ‘good cause’
               depends upon circumstances of individual case, and
               finding of its existence lies largely in discretion of officer
               or court to which decision is committed .... ‘Good cause’
               is a relative and highly abstract term, and its meaning
               must be determined not only by verbal context of statute
               in which term is employed but also by context of action
               and procedures involved in type of case presented ....

Anderson v. Centennial Homes, Inc., 594 A.2d 737, 739 (Pa. Super. 1991)
(quoting BLACK'S LAW DICTIONARY 623 (5th ed. 1979)) (emphasis omitted).


               At the very least, a party asserting good cause “should explain its
reasons” and “proffer some legally sufficient reason for the trial court to reinstate
its appeal.” Id. The failure to offer any explanation for procedural noncompliance
with the rules cannot constitute good cause. Id. Moreover, an alleged “inadvertent


(continued…)
       8
          Rule 1005B provides: “The appellant shall file with the prothonotary proof of service of
copies of his notice of appeal, and proof of service of a rule upon the appellee to file a complaint
if required to request such a rule by Rule 1004B, within ten (10) days after filing the notice of
appeal.” Pa. R.C.P.M.D.J. No. 1005B.



                                                 6
error,” without more, is “insufficient to show good cause” for reinstating an appeal.
Slaughter v. Allied Heating, 636 A.2d 1121, 1125 (Pa. Super. 1993). Ultimately,
“[t]he determination of whether good cause has been demonstrated is trusted to the
trial court's sound discretion.” Anderson, 594 A.2d at 739; accord Slaughter.


             In support of his claim that he provided good cause, Smith cites
Delverme v. Pavlinsky, 592 A.2d 746 (Pa. Super. 1991), and Gregory v.
Administrative Office of the Courts of the State of New Jersey, 168 F.Supp.2d 319
(D.N.J. 2001). Appellant’s Br. at 3.


             In Delverme, our Superior Court reinstated an appeal that was
dismissed based on the plaintiffs’ failure to comply with the technical requirements
of a procedural rule. Specifically, the plaintiffs filed an appeal, but inadvertently
neglected to timely file a complaint. The trial court denied the petition to reopen.
On appeal, the Superior Court determined the trial court abused its discretion
because plaintiffs, who were initially unrepresented by counsel, did not understand
the need to file a complaint in addition to the appeal. There was no prejudice to
defendants, who received notice of the appeal.         Once plaintiffs’ appeal was
stricken, they acted immediately and in good faith to rectify the situation.


             In Gregory, a U.S. district court granted a plaintiff’s unopposed
motion to reopen a case.      The court administratively closed the case without
prejudice pending the outcome of a related U.S. Supreme Court case. Because the
motion was unopposed, the court did not provide further discussion.




                                          7
             However, both of these cases are distinguishable and are not
dispositive. Unlike the appeals in Delverme and Gregory, this case was not struck
based on noncompliance with a procedural rule or administratively dismissed
based on a pending Supreme Court case. Rather, Smith’s appeal was closed based
on Smith’s voluntary withdrawal. Significantly, in both Delverme and Gregory,
the plaintiffs acted quickly to reopen their appeals after they were stricken,
whereas Smith waited over a year before filing a petition to reopen. Moreover, the
plaintiffs in Delverme established good cause to reopen their case, and in Gregory,
the motion to reopen was unopposed. Finally, Gregory, which is from the federal
district court of New Jersey, does not deal with Pennsylvania’s procedural rules.
Consequently, it is neither binding nor persuasive.


             Here, although this case does not involve a stricken appeal for failure
to comply with the rules, Rule 1006 nevertheless authorizes the trial court to
reinstate an appeal upon good cause shown. See Pa. R.C.P.M.D.J. No. 1006.
While Smith claims he presented good cause to reopen his withdrawn appeal, his
filings with the trial court belie this assertion. Smith filed a petition to reopen case,
a motion for reconsideration, and a Pa. R.A.P. 1925(b) statement with the trial
court. However, in those documents, Smith did not proffer any cognizable reason
for the trial court to reinstate his appeal. Further, he did not explain why he
withdrew his appeal in the first place or why he waited over a year to seek relief.


             For the first time in this litigation, on appeal to this Court, Smith
provided an explanation for withdrawing his appeal. Specifically, Smith asserted
he believed his PHRA discrimination claim against the Borough would proceed.



                                           8
But, according to Smith, the day after he withdrew his appeal, PHRC notified him
it was “closing” his discrimination claim because he raised the same issues before
the trial court. Appellant’s Br. at 2. As for his delay in seeking relief, Smith
averred his desire to reopen the matter was “[s]parked by increased police
harassment.” Id. at 3.


             Smith did not set forth these grounds for relief to the trial court.
Consequently, they are waived on appeal. See Pa. R.A.P. 302 (issues not raised
before the trial court are waived and cannot be raised for the first time on appeal);
Tyrone Fire Patrol Co., No. 1 v. Tyrone Borough, 92 A.3d 79, 92 n.15
(Pa. Cmwlth. 2014) (same).


             Waiver aside, Smith’s alleged reasons do not constitute good cause to
reinstate his appeal. Smith cited the “closing” of his PHRA claim and “increased
police harassment,” Appellant’s Br. at 2, as the reasons he filed his petition to
reopen case. However, Smith did not promptly seek relief upon learning his
PHRA claim was closed. Rather, he waited over a year before filing his petition to
reopen with the trial court. Moreover, it is unclear how police harassment is in any
way related to his ADA claim against the Borough for an alleged problem with the
Borough library’s elevator. For these reasons, we conclude the trial court did not
abuse its discretion when it refused to reopen Smith’s appeal.


             Accordingly, we affirm.



                                       ROBERT SIMPSON, Judge


                                         9
       IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Chandler P. Smith,                     :
                         Appellant     :
                                       :   No. 550 C.D. 2015
            v.                         :
                                       :
Borough of Morrisville                 :


                                     ORDER

            AND NOW, this 23rd day of October, 2015, the order of the Court of
Common Pleas of Bucks County is AFFIRMED.



                                      ROBERT SIMPSON, Judge